76 F.3d 388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Darrell PROWS, Plaintiff-Appellant,v.Tom DELANEY;  J.D. Swinson, Jr.;  R.J. Lanphear;  C.Casterline;  Mr. Pendleton;  Jane Haschmeyer;  C.Chalmers;  D. Ortiz;  Mr. Grossman;  M.John Houtori;  R. Eisenbaugh,Defendants-Appellees.
No. 94-16621.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1996.*Decided Jan. 30, 1996.

Before:  LAY,** CHOY, PREGERSON, Circuit Judges.


1
MEMORANDUM***


2
Former federal prisoner Darrell Prows appeals the district court's dismissal of his complaint brought under Bivens v. Six Unknown Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).   In his complaint, Prows alleged that numerous federal employees conspired to retaliate against him for his activities as a jailhouse lawyer.   The district court dismissed Prows' complaint pursuant to Fed.R.Civ.P. 41 for failure to follow the district court's order to file an amended complaint that met the heightened pleading standard.


3
We review for abuse of discretion a district court's dismissal of an action for failure to comply with a court order.  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).   In the present case, the district court ordered Prows to file an amended complaint that put forth non-conclusory allegations of unlawful intent on the part of each named defendant.   The district court granted Prows' request for an extension, but Prows failed to amend his complaint.   In these circumstances, we cannot say that the district court abused its discretion in dismissing the complaint pursuant to Fed.R.Civ.P. 41.   See Id. at 1261 (discussing district court's authority to dismiss case when litigant fails to comply with court orders).


4
AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3